Citation Nr: 0108079	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  96-20 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's Department of Veterans Affairs (VA) benefits on 
behalf of their children.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1968 
to August 1969, and from April 1973 to September 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 special apportionment decision 
from the Phoenix, Arizona VA Regional Office (RO).  

This issue was remanded by the Board in August 1997, and it 
has since been returned for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran and the appellant are divorced, and the 
appellant is the custodian of the veteran's children.  

3.  The veteran's and appellant's children are all currently 
over the age of 18.  

4.  The veteran's and appellant's two oldest children, TMC 
and EFC, were over the age of 18 on the date of receipt of 
the appellant's claim for apportionment.  

5.  The veteran's and appellant's youngest child, MSC, was 
under the age of 18 from the date of the claim for 
apportionment, September 19, 1995, to June 28, 1996.  

6.  The appellant has not established that any of her 
children became permanently incapable of self-support before 
the age of 18, or that any (prior to the age of 23) are 
pursuing a course of instruction at an approved educational 
institution.  

7.  With respect to MSC, prior to June [redacted], 1996, the record 
reflects that the veteran was receiving a combined service 
connected disability rating of 60 percent. 

8.  An apportionment for MSC for the period from September 
19, 1995 to June 28, 1996, but not thereafter, would not 
result in undue hardship to the veteran.  


CONCLUSIONS OF LAW

1.  The requirements for an apportionment of the veteran's VA 
disability benefits on behalf of the veteran's children, TMC 
and EFC, have not been met.  38 U.S.C.A. § 5307 (West 1991); 
38 C.F.R. §§ 3.1(j), 3.50, 3.57, 3.450, 3.451 (2000).  

2.  The requirements for an apportionment of the veteran's VA 
disability benefits on behalf of the veteran's child, MSC, 
have been met for the period from September 19, 1995 to June 
28, 1996.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.57, 3.451 (2000).

3.  The requirements for an apportionment of the veteran's VA 
disability benefits on behalf of the veteran's child, MSC, 
from June [redacted], 1996 have not been met.  38 U.S.C.A. § 5307 
(West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.57, 3.450, 3.451 
(2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran is currently service-connected for keratosis 
follicularis (10 percent) and post-traumatic stress disorder 
(10 percent from August 5, 1988, and 50 percent from August 
9, 1995).  

The appellant and the veteran first married in 1971 and 
divorced in 1973.  They remarried in 1975 and divorced again 
in 1978.  The appellant's divorce decree shows that the 
appellant and veteran were divorced in July 1978.  

In a February 1984 Income-Net Worth and Employment Statement 
the veteran reported having three children who were in the 
custody of the appellant, his former spouse.  He reported 
that they were born on February [redacted], 1972 (TMC, a daughter), 
June [redacted], 1976 (EFC, a son), and June [redacted], 1978 (MSC, a 
daughter).  

The birth certificates of the veteran's children are on file, 
and they also reflect that his children were born on the 
above dates.  

This same essential information was provided in subsequent 
Income-Net Worth Employment statements submitted in September 
1988 and April 1993.  

In September 1988 the veteran reported that he was paying a 
total of $300.00 per month in child support.  He indicated 
that none of the children were seriously disabled.  He 
reported that he was currently married and living with his 
spouse.  He reported that he had been working as a security 
guard from March 1988 to the present with earnings of 
$3,103.83.  He also reported that his current spouse was 
receiving $535.00 per month in "AFDC" supplemental 
security/public assistance income.  


In a June 1989 Report of Contact the veteran admitted that he 
had paid no child support during the last six months because 
he had no extra funds to share with his children.  He stated 
that he had not worked for several months, and that his last 
work was from January 1989 through May 1989 through a Social 
Services emergency work program through which he earned 
average monthly wages of $200 and an additional $87 in food 
stamps.  

The veteran reported that he was paying $145 per month for 
rent.  He estimated that his monthly utility bill was $30 to 
$50 per month.  Other expenses included $75 to $100 per month 
for food, $120 per month for gas and oil for his truck, $8 
per week for laundry, and clothing expenses of $30 per month.  
He stated that he allowed himself approximately $50 per month 
for entertainment and miscellaneous expenses.  

The veteran stated that he had recently begun to work at the 
Radisson Hotel in June 1989, working 30 hours per week, and 
earning $4 per hour.  He stated that he had no assets which 
could readily be converted to cash.  He stated that he needed 
his truck for transportation.  

In April 1993 the veteran reported that he was separated and 
not living with his current spouse.  He wrote that his 
current spouse had no income and that he contributed no money 
to this spouse's monthly support.  He wrote that he had not 
had any contact with her in over five years.  He indicated 
that he was not currently paying child support.  He indicated 
that he had not worked since February 1992 and that his last 
employment was in security in which he had worked for 14 
months earning $4,256.00.  He wrote that he was not currently 
earning any income.  

In an October 1993 Improved Pension Eligibility Verification 
Report, the veteran reported that his total wages from all 
employment was $8,676.00.  However, he indicated that he had 
not been working since July 1993.  He also reported that he 
was married but was no longer living with his spouse.  He 
reported that he had been separated since October of 1988, 
and that he was not providing support.  

In September 1995 the RO received the appellant's current 
claim for apportionment of VA benefits.  She reported that 
her son was retarded and that he had a lot of medical 
problems.  She indicated that the veteran owed child support, 
and that he had not been paying it.  She contended that she 
was entitled to "back child support" in a subsequent 
statement.  She contended that the veteran had not provided 
support as required of him.  

On VA examination in September 1995, the veteran indicated 
having a history of several jobs.  It was also noted that he 
was currently working as a security guard, and had been since 
March 1995.  

In October 1995 the appellant again contended that she was 
entitled to payment from the veteran.  She also wrote that 
she was having financial difficulty, and that this was due in 
part to the veteran's failure to pay the support that he 
owed.  

In a January 1996 Report of Contact, the appellant reported 
that she was receiving $199.00 per week in unemployment, and 
that she was not currently looking for work.  

In January 1996 the RO notified the appellant and the veteran 
that the claim for apportionment had been denied.  It was 
noted that the veteran was receiving $170.00 per month in VA 
income.  Other income or expenses were noted as being 
unknown.  

The appellant was found to be earning $1,240.00 up until 
November 1995, when she became unemployed and started 
receiving $796.00 in unemployment each month.  Her monthly 
expenses were found to be $1,187.00.  His net income after 
expenses was $-391.00, as of November 1995.  It was noted 
that he had approximately $22,000 equity in a home.  It was 
concluded that an apportionment would cause undue hardship to 
the veteran.  

The appellant appealed, contending that the veteran should 
have to support his children.  She contended that he had 
never paid a hospital bill or met his other obligations to 
them, and that he had failed to pay child support for years.  
She intimated that two of her children had the same skin 
condition as the veteran that required medication.  She also 
indicated that the son was retarded.  

In May 1996 the RO granted an increased evaluation of 50 
percent for PTSD, effective August 9, 1995.  

In February 1997 the veteran indicated that he was currently 
separated from his most recent wife, and that he did not have 
any dependents.  

In September 1997, pursuant to the Board's August 1997 
remand, the RO asked the appellant to provide evidence that 
the appellant's two youngest children were continuing their 
education at an approved educational institution or that 
either of her two youngest children had become permanently 
incapable of self-support before the age of 18.  The RO also 
asked her to provide a financial status report (FSR) 
detailing her's and her children's employment history, tax 
returns from 1994 and 1995, a medical expense report, and any 
evidence that the veteran had not reasonably discharged his 
responsibility for support of the children.  

The RO also sent a notice to the veteran asking him to 
furnish a FSR, a copy of his tax returns from 1994 and 1995, 
and any evidence indicating that he had reasonably discharged 
his responsibility for the support of his children.  

In September 1997 the appellant responded to the RO's notice 
and request, writing, "[i]t's none of your business what me 
or the children make...So you do what you have to do but I'm 
not sending any information to you."  She reasserted her 
previous contentions that the veteran had not met his 
obligations to the children and that she was entitled to 
"back child support."  She indicated that Child Support 
Enforcement would have any records regarding the payments the 
veteran had sent.  

In October 1997 the RO received an FSR from the veteran.  He 
reported that he was still separated.  He reported having no 
salary, but indicated that he was participating in vocational 
rehabilitation towards obtaining a "CDC."  He reported 
receiving a total monthly net income of $1,106.00 in VA 
benefits, and having total monthly expenses of $846.00.  Of 
this amount, he reported that he was currently paying $250.00 
in child support.  The veteran reported that he had been 
found to be in arrears for approximately $48,000, and 
indicated that he had been making payments on this debt for 
approximately the past two years.  

Criteria

Duty to Assist

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  



As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5102).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(c)).  

Cases of apportionment involve a simultaneously contested 
claim.  See 38 C.F.R. § 20.3(o) (2000).  As such, these cases 
are subject to special "contested claim" procedures, 
including, for example, the requirement that "all interested 
parties" and their representatives, if any, be specifically 
notified by the RO of the action taken concerning the 
simultaneously contested claim, the right to initiate an 
appeal and the time limit therefor, as well as hearing and 
representation rights.  See 38 U.S.C.A. § 7105A (West 1991); 
38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500, 20.501, 20.502, 
20.503, and 20.504 (2000).  

Apportionment

When the veteran is not residing with his spouse, or when the 
veteran's dependent children are not in his custody, all or 
any part of the compensation benefits payable may be 
apportioned as may be prescribed by the Secretary.  
38 U.S.C.A. § 5307 (West 1991).  

VA regulations provide for two types of apportionment.  A 
"general" apportionment may be paid pursuant to 38 C.F.R. 
§ 3.450(a)(1)(ii) (2000), if the child is not residing with 
the veteran and the veteran is not reasonably discharging his 
responsibility for the children's support.  However, if a 
veteran is providing for his child, no apportionment may be 
made pursuant to general apportionment provisions.  38 C.F.R. 
§ 3.450(c) (2000).  

Without regard to any other provisions regarding 
apportionment where hardship is shown to exist, "special" 
apportionment may be paid between the veteran and his 
dependents on the basis of facts of the individual case as 
long as it does not cause undue hardship to the other persons 
in interest.  38 C.F.R. § 3.451 (2000).  In determining the 
basis for special apportionment, the following facts are to 
be considered: the amount of VA benefits payable; other 
income and resources of the veteran and of the dependents who 
are claiming apportionment; and the special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  Id.  

Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship while 
apportionment of less than 20 percent of his or her benefits 
would not provide a reasonable amount for any apportionee.  
Id.  

The term "marriage" means a marriage valid under the law of 
the place where the parties resided at the time of marriage 
or the law of the place where the parties resided when the 
rights to benefits accrued.  38 C.F.R. § 3.1(j).  The term 
"spouse" means a person whose marriage to the veteran meets 
the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50 
(2000).  

In general, the term "child" of the veteran includes an 
unmarried person who is under the age of 18 years; or, who, 
before reaching the age of 18 years, became permanently 
incapable of self-support; or, who after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  
38 C.F.R. § 3.57 (2000).  

The Board notes that the "benefit-of-the-doubt" rule is not 
for application in a contested claim such as this case 
because the benefit of the doubt cannot be given to both the 
appellant and the veteran.  See Elias v. Brown, 10 Vet. App. 
259, 263 (1997).


Analysis

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance because the contested claims 
procedures codified at 38 U.S.C.A. § 7105A(b) (West 1991) and 
38 C.F.R. §§ 19.100 through 19.102 and 20.500 through 20.504 
(2000) have been substantially complied with.  

That is, the RO has provided both the appellant and the 
veteran with notice of the action taken with respect to the 
claim.  They were both provided with notice of the Special 
Apportionment Decision and the subsequent Statement of the 
Case (SOC).  See 38 C.F.R. §§ 19.100, 19.101.  

These determinations provided both parties with the pertinent 
laws and regulations relating to the issue at hand and 
notified the appellant of why her claim was being denied.  In 
doing so it gave notice of what would be needed to 
substantiate the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

Pursuant to the Board's remand, the RO specifically notified 
the appellant of what evidence was needed to substantiate her 
claim.  It also notified the veteran of the evidence needed 
to substantiate his claim.  Both the appellant and veteran 
responded to these notices.  Id.  

The appellant has stated that records of the veteran's child 
support payments could be located at Child Support 
Enforcement.  Records from this facility are not on file.  


However, the Board is of the opinion that such evidence is 
not relevant to the issue at hand, as it will not impact the 
disposition of this claim.  It will not impact the 
disposition of the claim because the denial portion of this 
decision (for all three children) is being decided as a 
matter of law.  The remaining portion of the decision is 
granting apportionment for a limited period for the youngest 
child.  Therefore, the above records would have no impact on 
his portion of the decision since it is already being 
granted.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A); Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Therefore, no further development is warranted because there 
is sufficient evidence on file to allow for the denial 
portion of this decision to be decided as a matter of law.  
Thus, there is no reasonable possibility that obtaining any 
other evidence would aid in substantiating the claim.  

As the procedures with respect to simultaneously contested 
claims have been substantially followed, and the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible, no further assistance to 
the appellant in developing the facts pertinent to her claim 
is required to comply with the duty to assist the appellant 
as mandated by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A), and by 38 C.F.R. 
§§ 19.100 through 19.102 and 20.500 through 20.504 (2000).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

As alluded to above, Congress recently passed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), modifying the adjudication of all pending 
claims.  As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of this claim pursuant to 
this new legislation in the first instance.  As set forth 
above, VA has already met all obligations to the appellant 
and the veteran under this new legislation, in part as a 
result of its compliance with the simultaneously contested 
claim procedures.  Moreover, the appellant and veteran have 
been offered the opportunity to submit evidence and argument 
on the merits of the issue on appeal, and have done so.  In 
view of the foregoing, the Board finds that the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO under the new law would only serve to 
further delay resolution of the appellant's claim.  See 
Bernard, supra.  

Apportionment

In the present case, the appellant is not the spouse of the 
veteran since the final decree of divorce establishes that 
the marriage ended in July 1978.  Consequently, she is not 
eligible for an apportionment as spouse of the veteran.  The 
remaining issue is whether an apportionment can be 
established for any of the veteran's and appellant's 
children.  

The appellant submitted her current claim for apportionment 
in September 1995.  

Her children were born on February [redacted], 1972, June [redacted], 1976, 
and June [redacted], 1978.  Therefore, the oldest child (TMC) was 23 
years old on the date of claim.  Her second oldest child 
(EFC) was 19 years old on the date of receipt of the claim.  

The appellant was specifically asked to provide evidence that 
her children had become permanently incapable of self-support 
before turning 18, or that they were pursuing a course of 
instruction at an approved educational institution.  The 
appellant essentially refused to provide any information in 
response to this request.  

As the appellant's oldest child (TMC) was 23 on the date of 
the claim, and neither the appellant nor any other evidence 
has indicated that this child became permanently incapable of 
self-support prior to attaining the age of 18, an 
apportionment for this child is not available, as this 
individual did not meet the VA definitional requirements of 
"child" as of the date of claim.  See 38 C.F.R. §§ 3.57, 
3.450; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

As was stated above, the second oldest child (EFC) was 19 
years of age on the date of the claim.  He is currently 24 
years old.  The appellant has alleged that her son is 
retarded and has numerous medical problems.  

However, the appellant has not specified what these medical 
problems are.  At no point has she contended that her son had 
become permanently incapable of self-support prior to the age 
of 18.  

In fact, she refused to provide any information as to whether 
her son had become permanently incapable of self-support 
before the age of 18 when she was asked to provide it.  In 
this regard, VA's duty to assist is not a one-way street; 
appellants are expected to comply with reasonable requests.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  


Furthermore, the veteran has consistently reported that none 
of the children are seriously disabled, including his son.  
In addition, while the veteran indicated that his son was 
attending school in 1993, there is no indication that he is 
currently enrolled in a course of instruction or that he has 
been since turning 18 (the Board also notes that he is not 
currently eligible under this exception since he is currently 
over 23 years old).  

Therefore, an apportionment is not available for EFC because, 
as of the date of receipt of claim, this individual also did 
not meet VA's definition of "child."  See 38 C.F.R. 
§§ 3.57, 3.450; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The record establishes that MSC was 17 years of age at the 
time the current claim was received in September 1995.  She 
is currently 22 years of age.  For the similar reasons set 
out above, she does not currently meet VA's definition of 
"child."  That is, she is over the age of 18, and no 
contentions have been made that she had become permanently 
incapable of self-support prior to turning 18 or that she is 
pursuing a course of instruction.  38 C.F.R. § 3.57; Sabonis, 
supra.  

However, as of the date of receipt of the claim, MSC did meet 
VA's definition of "child," as she was 17 at that time.  
Therefore, the issue is whether an apportionment is warranted 
for the period during which she was under the age of 18 (from 
the date of claim, September 19, 1995, to June 28, 1996).  

The Board concludes that an apportionment pursuant to 38 
C.F.R. § 3.450 is not available for MSC during the above-
mentioned period because the record establishes that the 
veteran has been reasonably discharging his responsibility 
for the child's support since around that time.  

The veteran indicated in his October 1997 FSR that he was 
paying $250.00 per month in child support to Child Support 
Enforcement for approximately the past two years.  While the 
appellant has contended that the veteran failed to pay child 
support in the past, she also indicated in October 1997 that 
he was sending in payments to Child Support Enforcement 
("CSE").  38 C.F.R. § 3.450(a)(1)(ii).  

In making this determination, the Board has carefully 
considered the statements of the appellant, especially in 
light of the fact that there is evidence of record that the 
veteran has in the past not always been consistent in his 
support of his children.  However, the appellant has 
submitted no documentation to refute the evidence documenting 
the veteran's support payments in more recent years.  

However, without regard to any other provisions regarding 
apportionment, the Board is of the opinion that an 
apportionment to MSC pursuant to 38 C.F.R. § 3.451 is 
warranted for the period from September 19, 1995 to June 28, 
1996.  

This apportionment is warranted as it will not result in 
undue hardship to the veteran.  This is because the record 
shows that, contrary to the findings in the Special 
Apportionment Decision, the veteran's PTSD evaluation had 
been increased to 50 percent, effective August 9, 1995.  His 
combined service connection rating was therefore 60 percent 
during this period, substantially higher than the amount 
reported by the RO.  

The veteran's other income and expenses during this period 
are not well-documented; however, the September 1995 VA 
examination indicates that he was working in March 1995 as a 
security guard, and that he was still working as of September 
1995.  Furthermore, he has consistently indicated that he is 
not paying support to his most recently estranged spouse.  In 
addition, the record shows that, as of October 1997, the 
veteran's current income exceeded his monthly expenses.  


In addition, in the January 1996 Special Apportionment 
Decision, it was found that the appellant had been receiving 
$796 per month in unemployment compensation and had $1,187.00 
per month in expenses.  Her expenses therefore exceeded her 
income.  

The record does not document any special needs on the part of 
the veteran that would result in undue hardship if such an 
apportionment were made.  

Thus, the Board can find no evidence in the record of how an 
apportionment to the veteran's youngest child, MSC, pursuant 
to 38 C.F.R. § 3.451 for the period from September 19, 1995 
to June 28, 1996 would result in undue hardship to the 
veteran, particularly in light of the amount of disability 
benefits he was and is currently receiving, the evidence that 
he was working in September 1995 (and had been since March 
1995), that his most recent FSR indicated that his income 
exceeded his expenses, and the relatively short period of 
time for which the apportionment is being allowed.  

In sum, the Board concludes that apportionment for TMC and 
EFC, the veteran's two oldest children, must be denied as a 
matter of law as they both were over the age of 18 at the 
time the current claim was submitted, and because the 
evidence has not established that either one of them were 
permanently incapable of self-support prior to turning 18, or 
that EFC was pursuing a course of education at an approved 
educational institution.  38 C.F.R. § 3.57; Sabonis, supra.  

Apportionment pursuant to 38 C.F.R. § 3.451 is warranted for 
MSC for the period from September 19, 1995 to June 28, 1996, 
as there is no evidence of undue hardship to the veteran.  

Apportionment is not warranted for MSC from June [redacted], 1996, 
because she turned 18 on this date, and the evidence has not 
established that she was permanently incapable of self-
support prior to turning 18 or was pursuing a course of 
instruction at an approved educational institution.  
38 C.F.R. § 3.57; Sabonis, supra.  


ORDER

The claim for apportionment of the veteran's VA benefits on 
behalf of TMC and EFC is denied.  

The claim for an apportionment of the veteran's VA benefits 
on behalf of MSC from September 19, 1995 to June 28, 1996 is 
granted, subject to a determination on remand as to the 
appropriate level of the apportionment.  

The claim for apportionment of the veteran's VA benefits on 
behalf of MSC from June [redacted], 1996 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

